NEWS RELEASE Contact: Justin Gioia – (314) 342-0865 jgioia@lacledegas.com The Laclede Group Announces Record Earnings for Seventh Consecutive Year ST. LOUIS (October 30, 2009) The Laclede Group, Inc. (NYSE: LG) reported today its seventh consecutive fiscal year of record earnings for fiscal 2009, which ended September 30, excluding the fiscal 2008 operating results and net gain on the sale of SM&P Utility Resources. Consolidated income from continuing operations for fiscal 2009 increased 12 percent to $64.2 million, or $2.92 diluted earnings per share, compared to $57.5 million, or $2.64 diluted earnings per share, reported for fiscal 2008. This increase was principally due to higher earnings from Laclede Energy Resources, Inc. (LER), The Laclede Group’s non-regulated natural gas commodity service provider. Fiscal 2008’s results of $3.58 diluted earnings per share on an as-reported basis included the operating results and the March 31, 2008 sale of SM&P Utility Resources, Inc, The Laclede Group’s former wholly owned subsidiary, which contributed $0.94 to diluted earnings per share in the prior fiscal year.The results for fiscal 2008 also included $2.9 million, or $0.13 diluted earnings per share, in certain tax-related benefits. As a result, The Laclede Group posted total earnings of $77.9 million for fiscal For the three months ended September 30, 2009, the Company posted a loss of $4.7 million, or ($0.22) diluted earnings per share, compared to a loss of $3.6 million, or ($0.16) diluted earnings per share, for the same quarter last year.The Company frequently reports a loss in its fourth quarter because of lower gas usage by its utility customers during the summer months. “We are pleased that we posted our seventh consecutive year of record earnings, despite the fact that the U.S. economy remains in one of the most difficult periods since the Great Depression,” said Douglas H. Yaeger, chairman, president and chief executive officer of The Laclede Group.“During this period, we have continued to work to strengthen our balance sheet and improve free cash flow.Future results will be impacted by the timing and sustainability of the economy’s recovery as well as changes in the gas markets.” RESULTS OF OPERATIONS Laclede Energy Resources For fiscal 2009, LER reported earnings of $31.4 million, an increase of 63 percent when compared to last year. This represents a contribution of $1.43 to consolidated diluted earnings per share for this year as compared to $0.88 diluted earnings per share for last year. LER’s higher earnings for the full year reflect its strategic acquisition of additional firm pipeline transportation capacity prior to the 2008-2009 winter.This capacity, along with lower natural gas costs, supported higher sales volumes and greater margins this year when compared to last year.Last year’s results also reflected the impact of $1.3 million, or $0.06 diluted earnings per share, in certain tax-related benefits. LER reported earnings totaling $4.0 million, or $0.18 diluted earnings per share, for the fiscal 2009 fourth quarter, a decrease of 12 percent compared to the year-ago quarter.Earnings for the most recent quarter reflect decreased sales margins, partially offset by higher sales volumes of natural gas.The lower margins were driven primarily by reduced regional price differentials that currently prevail in the marketplace. Laclede Gas Company Laclede Gas Company, The Laclede Group’s core subsidiary and Missouri’s largest natural gas distribution utility, reported earnings of $33.2 million for fiscal 2009, a decrease of 15 percent compared to the previous fiscal year. The utility contributed $1.51 to consolidated diluted earnings per share for this year as compared to $1.80 diluted earnings per share for last year. The decrease in earnings was primarily attributable to increased operating and maintenance expenses, partially offset by higher revenue generated by the Infrastructure System Replacement Surcharge (ISRS).Last year’s results for the period also reflected the impact of $1.6 million, or $0.07 diluted earnings per share, in certain tax-related benefits. Laclede
